          Case 1:20-cv-03590-JEB Document 43 Filed 01/04/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  FEDERAL TRADE COMMISSION,

                    Plaintiff,
                                                        Case No.: 1:20-cv-03590-CRC
               v.

  FACEBOOK, INC.,

                    Defendant.


        NOTICE OF FILING OF RESPONSE TO MOTION TO CONSOLIDATE

       PLEASE TAKE NOTICE that defendant Facebook, Inc. has filed a response to the State

of New York, et al.’s Motion to Consolidate the instant action with State of New York, et al. v.

Facebook, Inc., 1:20-cv-03589-JEB. Although Facebook does not oppose reassignment of this

action to Judge Boasberg, pursuant to Local Rule 40.5(c)(2), Facebook objects to consolidation

of both cases pursuant to Federal Rule of Civil Procedure 42 as premature and unnecessary at

this initial stage of the proceedings. Facebook’s response is attached as Exhibit A to this Notice.
        Case 1:20-cv-03590-JEB Document 43 Filed 01/04/21 Page 2 of 3




DATED: January 4, 2021                     Respectfully Submitted,


                                             /s/ Mark C. Hansen
                                           Mark C. Hansen (D.C. Bar No. 425930)
                                           KELLOGG, HANSEN, TODD,
                                               FIGEL & FREDERICK, P.L.L.C.
                                           1615 M Street, N.W., Suite 400
                                           Washington, D.C. 20036
                                           Tel: (202) 326-7900
                                           mhansen@kellogghansen.com

                                           Counsel for Defendant Facebook, Inc.




                                      2
          Case 1:20-cv-03590-JEB Document 43 Filed 01/04/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 4, 2021, I authorized the electronic filing of the

foregoing with the Clerk of the Court using the CM/ECF system which will send a Notice of

Electronic Filing upon all counsel of record.


                                                           /s/ Mark C. Hansen
                                                           Mark C. Hansen
                                                           (D.C. Bar No. 425930)

                                                           Counsel for Defendant Facebook, Inc.
